MEMORANDUM **
Samuel Trinidad appeals from the 360-month sentence imposed upon resentencing following his convictions for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846; illegal reentry, in violation of 8 U.S.C. § 1326(a); false statement during the purchase of a firearm, in violation of 18 U.S.C. §§ 2 and 922(a)(6); and possession of a firearm by an alien illegally in the United States, in violation of 18 U.S.C. §§ 2 and 922(g)(5). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Trinidad contends that the district court erred by: (1) using the wrong standard when determining the sentence; (2) failing to adequately consider the 18 U.S.C. § 3553(a) factors; and (3) assigning too much weight to the Sentencing Guidelines. We conclude that the district court did not procedurally err, and that the sentence is substantively reasonable. See Gall v. United States, — U.S. -, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 991-94 (9th Cir.2008) (en banc), cert. denied sub nom. Zavala v. United States, — U.S. -, 128 S.Ct. 2491, 171 L.Ed.2d 780 (2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.